Exhibit 10.39


LIONS GATE ENTERTAINMENT CORP.
2017 PERFORMANCE INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT
THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”) is dated as of
[DATE] by and between Lions Gate Entertainment Corp., a company recognized under
the laws of the Province of British Columbia (the “Corporation”), and [NAME]
(the “Participant”).
W I T N E S S E T H
WHEREAS, pursuant to the Lions Gate Entertainment Corp. 2017 Performance
Incentive Plan (the “Plan”), the Corporation has granted to the Participant
effective as of the date hereof (the “Award Date”), a credit of share units
under the Plan (the “Award”), upon the terms and conditions set forth herein and
in the Plan.
NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:
1.Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.
2.    Grant. Subject to the terms of this Agreement, the Corporation hereby
grants to the Participant an Award of [AMOUNT] share units (the “Share Units”)
with respect to the Corporation’s Class B non-voting common shares (the “Class B
Common Shares”). As used herein, the term “share unit” means a non-voting unit
of measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding Class B Common Share (subject to adjustment as provided in Section
7.1 of the Plan) solely for purposes of the Plan and this Agreement. The Share
Units shall be used solely as a device for the determination of the payment to
eventually be made to the Participant if such Share Units vest pursuant to
Section 3. The Share Units shall not be treated as property or as a trust fund
of any kind. The Award is in addition to, and not in lieu of, any other form of
compensation otherwise payable or to be paid to the Participant.
[The Award has been granted to the Participant in complete fulfillment of the
Corporation’s obligations to grant restricted share units under the provisions
of [Section ___] of the Participant’s written employment agreement with the
Corporation or one of its Subsidiaries.]
3.    Vesting. [Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect to one-third of the total number of Share Units (in
each case subject to adjustment under Section 7.1 of the Plan) on each of the
first, second and third anniversaries of the Award Date.]
4.    Continuance of Employment. The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award (with the exception of any
acceleration provisions provided for in the Participant’s most recently executed
employment agreement then in effect, if any and to the extent applicable to the
Award) and the rights and benefits under this Agreement. Employment or


1

--------------------------------------------------------------------------------




service for only a portion of the vesting period, even if a substantial portion,
will not entitle the Participant to any proportionate vesting or avoid or
mitigate a termination of rights and benefits upon or following a termination of
employment or services as provided in Section 8 below or under the Plan.
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.
5.    Dividend and Voting Rights.
(a)        Limitations on Rights Associated with Units. The Participant shall
have no rights as a shareholder of the Corporation, no dividend rights (except
as expressly provided in Section 5(b) with respect to Dividend Equivalent
Rights) and no voting rights, with respect to the Share Units and any Class B
Common Shares underlying or issuable in respect of such Share Units until such
Class B Common Shares are actually issued to and held of record by the
Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of such
shares.
(b)    Dividend Equivalent Rights Distributions. As of any date that the
Corporation pays an ordinary cash dividend on its Class B Common Shares, the
Corporation shall credit the Participant with an additional number of Share
Units equal to (i) the per share cash dividend paid by the Corporation on its
Class B Common Shares on such date, multiplied by (ii) the total number of Share
Units (including any dividend equivalents previously credited hereunder) (with
such total number adjusted pursuant to Section 7.1 of the Plan) subject to the
Award as of the related dividend payment record date, divided by (iii) the fair
market value of a Class B Common Share on the date of payment of such dividend.
Any Share Units credited pursuant to the foregoing provisions of this Section
5(b) shall be subject to the same vesting, payment and other terms, conditions
and restrictions as the original Share Units to which they relate. No crediting
of Share Units shall be made pursuant to this Section 5(b) with respect to any
Share Units which, as of such record date, have either been paid pursuant to
Section 7 or terminated pursuant to Section 8.
6.    Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.
7.    Timing and Manner of Payment of Share Units. On or as soon as
administratively practical following each vesting of any Share Units subject to
the Award pursuant to Section 3 hereof or Section 7 of the Plan (and in all
events not later than two and one-half months after the applicable vesting
date), the Corporation shall deliver to the Participant a number of Class B
Common Shares (either by delivering one or more certificates for such shares or
by entering such


2

--------------------------------------------------------------------------------




shares in book entry form, as determined by the Corporation in its discretion)
equal to the number of Share Units subject to this Award that vest on the
applicable vesting date; provided, however, that the Administrator may provide
in its discretion for payment of such vested Share Units to be made in any
combination of Class B Common Shares, the Corporation’s Class A voting common
shares, or cash with an aggregate fair market value (as determined in accordance
with the applicable provisions of the Plan) as of the date of such payment equal
to the aggregate fair market value of the vested Share Units to be paid. The
Corporation’s obligation to deliver Class B Common Shares or otherwise make
payment with respect to vested Share Units is subject to the condition precedent
that the Participant or other person entitled under the Plan to receive any
shares with respect to the vested Share Units deliver to the Corporation any
representations or other documents or assurances required pursuant to Section
8.1 of the Plan. The Participant shall have no further rights with respect to
any Share Units that are paid or that terminate pursuant to Section 8.
8.    Effect of Termination of Employment or Service. The Participant’s Share
Units shall terminate to the extent such units have not become vested prior to
the first date the Participant is no longer employed by or in service to the
Corporation or one of its Subsidiaries, regardless of the reason for the
termination of the Participant’s employment or service with the Corporation or a
Subsidiary, whether with or without cause, voluntarily or involuntarily. If any
unvested Share Units are terminated hereunder, such Share Units shall
automatically terminate and be cancelled as of the applicable termination date
without payment of any consideration by the Corporation and without any other
action by the Participant, or the Participant’s beneficiary or personal
representative, as the case may be.
9.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s Class B Common Shares contemplated by Section 7.1
of the Plan (including, without limitation, an extraordinary cash dividend on
such shares), the Administrator shall make adjustments in accordance with such
section in the number of Share Units then outstanding and the number and kind of
securities that may be issued in respect of the Award. No such adjustment shall
be made with respect to any ordinary cash dividend for which dividend
equivalents are credited pursuant to Section 5(b).
10.    Tax Withholding. Subject to Section 8.1 of the Plan, upon any
distribution of Common Shares in respect of the Share Units, the Corporation
shall automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates. In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Share Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.
11.    Notices. Any notice to be given under the terms of this Agreement shall
be deemed to have been well and sufficiently given if mailed by prepaid
registered mail, telexed, telecopied, telegraphed, or delivered, if to the
Corporation, at its principal office to the attention of the Secretary,


3

--------------------------------------------------------------------------------




and if to the Participant, at the Participant’s last address on the payroll
records of the Corporation, or at such other address as each party may from time
to time direct in writing. Any such notice shall be deemed to have been
received, if mailed, telexed, telecopied, or telegraphed, forty-eight hours
after the time of mailing, telexing, telecopying, or telegraphing, and if
delivered, upon delivery. If normal mail service is interrupted by a labour
dispute, slowdown, strike, force majeure, or other cause, a notice sent by mail
shall not be deemed to be received until actually received, and the party giving
such notice shall use such other services as may be available to ensure prompt
delivery or shall deliver such notice.
12.    Plan. The Award and all rights of the Participant under this Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Agreement.
Unless otherwise expressly provided in other sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
date hereof.
13.    Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.
14.    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Share Units,
and rights no greater than the right to receive the Class B Common Shares (or
equivalent value) as a general unsecured creditor with respect to Share Units,
as and when payable hereunder.
15.    Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
16.    Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
17.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, except to the extent that
the laws of British Columbia are applicable as the jurisdiction of incorporation
of the Corporation.


4

--------------------------------------------------------------------------------




18.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Agreement shall be construed and interpreted consistent with that intent.
19.    Quebec Participants. If the Participant is a resident of the Province of
Quebec, the Participant acknowledges receipt of an information memorandum in
respect of the Plan.
20.    Language. The parties hereto have requested that this Agreement and the
certificates, documents or notices relating thereto be drafted in the English
language. Les parties a cet accord ont exige que cet accord et tous certifcats,
documents ou avis y afferent soit redige en langue anglaise.
21.    Clawback Policy. The Share Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Share
Units or any Common Shares or other cash or property received with respect to
the Share Units (including any value received from a disposition of the shares
acquired upon payment of the Share Units).
22.    No Advice Regarding Grant. The Participant is hereby advised to consult
with his or her own tax, legal and/or investment advisors with respect to any
advice the Participant may determine is needed or appropriate with respect to
the Share Units (including, without limitation, to determine the foreign, state,
local, estate and/or gift tax consequences with respect to the Award). Neither
the Corporation nor any of its officers, directors, affiliates or advisors makes
any representation (except for the terms and conditions expressly set forth in
this Agreement) or recommendation with respect to the Award. Except for the
withholding rights set forth in Section 10 above, the Participant is solely
responsible for any and all tax liability that may arise with respect to the
Award.
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.


LIONS GATE ENTERTAINMENT CORP.,
a company recognized under the laws of the Province of British Columbia
                                                                          




5